Citation Nr: 0331881	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  01-02 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for organic 
personality disorder secondary to tuberculous meningitis, 
currently rated 30 percent disabling.

2.  Whether VA properly reduced the veteran's compensation 
payments to the 10 percent rate effective March 24, 2000, 
because of his incarceration for a felony.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from July 1956 to February 
1958.

This appeal is from March and November 2000 decisions of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The former denied an increase in 
disability rating for a service-connected organic personality 
disorder, the latter reduced the veteran's compensation 
payments because of his incarceration for a felony.

In November 2002, the Board of Veterans' Appeals (Board) 
notified the veteran that it would consider whether he filed 
a timely appeal from the denial of increased rating for 
organic personality disorder.  See 38 C.F.R. § 20.101(d) 
(2003).  The letter informed the veteran that his substantive 
appeal may not have been filed on time and that the Board 
would consider whether it had jurisdiction of the issue.  The 
letter also explained that the RO notified the veteran that 
it had denied his claim for an increased rating by letter of 
April 3, 2000; a statement of the case (SOC) was issued on 
April 10, 2001; and VA never received a VA Form 9 (Appeal to 
Board of Veterans' Appeals) on the increased rating claim.  

A second review of the evidence leads to the conclusion that 
the veteran filed a timely substantive appeal.  The RO 
received a VA form 9 on April 27, 2001.  This was within 60 
days of the date the SOC was issued and therefore on time.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2003).

This finding is based upon a close review of the form 9.  The 
form provides two options for an appellant in section 9.  If 
the box by section 9A is checked, the appellant indicates his 
intent to appeal all issues listed on the SOC and any 
supplemental SOC (SSOC) that the RO had sent him.  An 
appellant who checks the box in front of section 9B limits 
his appeal to fewer than all of those listed on the SOC and 
any SSOC in the case by listing those intended for appeal.  
The veteran selected the first box.  He also added reasons 
for the appeal, limiting his remarks to the other issue he 
had previously appealed in a separate form 9 following the 
receipt of an earlier statement of the case on the issue 
involving the reduction in compensation payments due to 
incarceration.  The regulation describing the required 
contents of a substantive appeal states that the appeal must 
identify the errors of fact or law in the decision being 
appealed, as shown in the SOC.  38 C.F.R. § 20.202(2003).  
While the form provides the option to appeal all issues 
listed in the SOC or SSOC, it does not inform that the law 
requires that the substantive appeal identify the errors of 
fact or law in the decision being appealed.  As the form and 
its instructions are not clear on this point, the Board finds 
that the selection of item 9A and the date of receipt of the 
second form 9 indicate the veteran's intent to appeal from 
the denial of increased rating.  


REMAND

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); but see Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (invalidating 
30 day period for response to notices issued pursuant to 
38 C.F.R. § 3.159(b)(1).

In this case, the RO mailed the veteran a letter in July 2002 
that acknowledged his claims for continued full payment of 
compensation while incarcerated and for an increased 
evaluation of organic personality disorder, but the substance 
of the letter addressed only information and evidence 
necessary to substantiate the claim for an increased rating.  
The letter is uninformative about what information or 
evidence is necessary to substantiate his claim, i.e., 
contention, that VA wrongly withheld the full amount of the 
disability compensation because of his incarceration.  The 
file reveals factual points in controversy; for example, the 
veteran asserts he is not incarcerated for a felony, a 
dispositive point in this appeal.  VA can infer from this 
information and evidence necessary to substantiate his claim 
of which he must be informed.  Moreover, VA must also inform 
the veteran of which information or evidence, if any, he must 
submit, and which, if any, VA will attempt to obtain.

VA has an obligation to afford claimants for disability 
benefits a thorough, contemporaneous examination when 
necessary to evaluate a disability.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2003); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  This is so even if a veteran is 
incarcerated.  Bolton v. Brown, 8 Vet. App. 185, 189-90 
(1995).  In this case, the VA examiner of August 1999 
reported additional neurological and neuropsychological 
assessment was needed to establish the severity of the 
veteran's condition and to rule out the possibility of adult 
antisocial behavior and/or antisocial personality disorder.  
When a VA examiner reports additional examination that is 
necessary to evaluate a disability, performing that 
additional examination is part of VA's duty to afford a 
thorough contemporaneous examination, which is an element of 
VA's duty to assist.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991).
The Court has addressed the issue of examinations for 
incarcerated veterans.  In Wood v. Derwinski, 1 Vet.App. 190 
(1991), the Court stated: 

We do, however, caution those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement. Such 
individuals are entitled to the same care and consideration 
given to their fellow veterans. 

Id. at 193. 

In Bolton v. Brown, 8 Vet. App. 185 (1995), the Court held 
that, [a]lthough the RO claimed an inability to get a fee- 
basis physician to conduct an examination in the correctional 
facility, the record contains neither information concerning 
the efforts expended by the RO in that regard nor any 
explanation as to why a psychiatrist employed by the VA was 
not directed to perform the examination.  Under the unique 
circumstances presented by this case, where the Secretary has 
determined that the veteran is not available to participate 
in a VA examination under regular conditions, and in keeping 
with the "caution" of Wood, supra, a remand is required to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist this appellant in developing the 
facts of his claim. See 38 U.S.C. § 5107(a); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed as regards the issue of 
reduction of compensation as well as for 
the increased rating claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  Such compliance should include 
notice of the necessity of official 
records from the court of competent 
jurisdiction, state parole board, or 
penal institution showing that the 
veteran's incarceration is not for a 
felony.  All notices issued pursuant to 
38 C.F.R. § 3.159(b)(1) must state that 
the veteran has one year to respond, 
consistent with the rule in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  Afford the veteran the neurologic and 
neuropsychiatric evaluations that the 
August 1999 VA examination report 
indicated are necessary to establish the 
severity of the veteran's condition and 
to rule out the possibility of adult 
antisocial behavior and/or antisocial 
personality disorder.  Arangements for 
these evaluations must take into account 
the fact of the veteran's incarceration.  
Provide the examiner with the claims 
file.  The examiner should be familiar 
with the veteran's history of tuberculous 
meningitis and the related medical and 
psychiatric records, including the August 
1999 VA examination report.

3.  Readjudicate the claims at issue.  If 
either claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and afford an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


